Citation Nr: 0503722	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for service connected 
swelling of joints, acute.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reveals that the veteran was afforded a VA 
examination regarding his swollen joints in August 2003.  
This examination revealed some limitation of motion in the 
wrists, elbows, shoulders, hips, knees and ankles and pain in 
each of these joints with repeated use.  The examiner found 
generalized degenerative inflammatory changes by bone scan in 
the knees, hands, elbows, lumbar spine and feet.  The 
examiner also found left knee degenerative joint disease by 
X-ray examination at the VA Medical Center (VAMC) in San Juan 
in June 2003.  However, the examiner failed to state what, if 
any, symptoms are the result of the veteran's service 
connected disability exhibited by acute swelling of joints.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an examination to determine 
what, if any, current joint 
symptomatology is related to the 
service-connected disability exhibited 
by acute swelling of joints.  The 
claims folder must be made available 
to the examiner for review.  The 
examiner should identify all relevant 
pathology that is present and describe 
the nature and progress of any 
pathology that has been identified.  

The examiner should identify the 
information on which he or she based his 
or her opinions.  The report should 
adequately summarize the relevant history 
and clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  The examiner's 
attention is specifically directed to the 
veteran's service medical records, 
specifically the November 1943 Walter 
Reed Hospital Admission Note (yellow 
post-it note), the November 1943 Clinical 
Record Brief (yellow post-it note),  the 
April 1944 Clinical Record Brief (yellow 
post-it note), and the 1944 March 1944 
progress notes (yellow post-it note); the 
October 1977 rating decision finding the 
veteran's osteoarthritis un-related to 
his swelling of the joints disability 
(yellow post-it note); the June 2003 VAMC 
X-ray of the left knee (yellow tab); and 
the August 2003 VA examination (yellow 
tab).

2.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




